
	

116 SRES 344 IS: Expressing support for a credible, inclusive, and transparent presidential election in Afghanistan on September 28, 2019.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 344
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mrs. Shaheen (for herself, Mr. Tillis, Mr. Graham, Mr. Coons, Ms. Ernst, Mr. Merkley, Mr. Gardner, Mr. Rounds, Mr. Reed, and Mr. Risch) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing support for a credible, inclusive, and transparent presidential election in Afghanistan
			 on September 28, 2019.
	
	
 Whereas Afghanistan will hold a presidential election on September 28, 2019, in which the citizens of Afghanistan will have an opportunity to participate;
 Whereas, according to the United Nations Population Fund, 63.7 percent of the people of Afghanistan are under 25 years of age, reflecting the need for a fully functioning and transparent government to administer and provide services to the youth of Afghanistan, who are facing significant challenges related to health, education, and employment;
 Whereas, in the last parliamentary election in 2018, more than 3,000,000 people in Afghanistan exercised the democratic right to choose the individuals who would represent the people of Afghanistan in parliament;
 Whereas Afghanistan has made significant progress on human rights, including the rights of women and minorities, which are enshrined in the constitution of Afghanistan and further protected by the participation of the people of Afghanistan in democratic elections;
 Whereas free and fair elections are a fundamental part of a strong democracy and allow the citizens of a country to exercise full civil, political, and human rights;
 Whereas a credible electoral process is necessary for citizens of a country to trust in the democratic institutions and political leaders of that country;
 Whereas elections should serve as peaceful processes through which the will of the voters is expressed and political power is transferred or reaffirmed;
 Whereas the people of Afghanistan will go to the polls to exercise their democratic right to vote amid heightened threats and attacks by the Taliban;
 Whereas the Taliban has targeted campaign rallies, candidates, and election events, resulting in 48 deaths on September 17, 2019, alone;
 Whereas, since 2001, the United States has invested significantly in efforts to bring security and stability to the region, accounting for more than $800,000,000,000 in efforts that include—
 (1)helping to rebuild Afghanistan, including efforts to rebuild and reform the institutions of Afghanistan; and
 (2)helping to defend the rights of the people of Afghanistan; Whereas, since 2001, more than 775,000 members of the Armed Forces of the United States have been deployed to Afghanistan, of which—
 (1)more than 20,500 have been wounded; and (2)more than 2,400 have died while serving;
 Whereas the international community has also made critical investments in democratic processes and institutions in Afghanistan;
 Whereas the North Atlantic Treaty Organization (referred to in this preamble as NATO) invoked Article V of the North Atlantic Treaty for the first time in history in the wake of the attacks on the United States on September 11, 2001;
 Whereas, since the date on which NATO invoked Article V of the North Atlantic Treaty, the longest and most challenging mission of NATO has been in commanding the International Security Assistance Force mandated by the United Nations—
 (1)beginning in August 2003 and ending in December 2014; and (2)which, at its largest, comprised more than 130,000 troops from 50 NATO allies and partner countries;
 Whereas, in January 2015, NATO launched the Resolute Support Mission, which comprises approximately 17,000 troops from 39 NATO allies and partner countries as of September 2019;
 Whereas the Afghan National Defense and Security Forces will have responsibility for providing security for the presidential election in Afghanistan on September 28, 2019;
 Whereas, despite threats from the Taliban, people across Afghanistan are risking their lives to support, administer, and secure democratic election operations, including—
 (1)13,000 women and men who are serving as independent election observers; (2)50,000 citizens of Afghanistan who have signed up to be poll watchers from the political parties; and
 (3)more than 200 members of the independent media who have been accredited to cover and report on the campaigns and election processes; and
 Whereas a democratically elected and legitimate government that reflects the will of the people of Afghanistan is in the security interests of Afghanistan and the allies of Afghanistan, including the United States: Now, therefore, be it
		
	
 That the Senate— (1)expresses support for a credible, inclusive, and transparent presidential election in Afghanistan on September 28, 2019;
 (2)commends the people of Afghanistan for their commitment to democracy, the rule of law, and free and fair elections;
 (3)condemns all threats against the administration of free and fair democratic elections, including all acts of terrorism designed to depress turnout and intimidate voters; and
 (4)reaffirms the commitment of the United States Government to peace and stability in furtherance of a democratic Afghanistan.
			
